DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 21-40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Vook et al. (US 2004/0178954 A1), hereinafter referred to as D1.
Regarding claims 21, 28, and 35, D1 discloses a method and apparatus for multi-antenna transmission, which comprises:
receiving downlink pilot signals from a base station (Referring to Figure 4 and 5, base station transmitting pilot signals from all transmit antennas to subscriber device (receiving downlink from a base station).  See paragraph 0061.),
determining, based on the pilot signals, a combining vector for receiving signals from the base station through the plurality of UE antennas, wherein individual components of the combining vector respectively correspond to the plurality of UE antennas (Note, the limitation “for receiving . . .” is considered an intended-use limitation and is not given patentable weight.  The claim limitation is not a positive recitation but merely an intention of some future use.  The Examiner utilizes a broad literal reasonable interpretation of the claim and interprets the prior art as equivalent to the claimed combining vector as the claim does not set forth any structural or functional limitations which would preclude the Examiner’s interpretation.  Referring to Figures 4 and 5, in block 506, the subscriber receives the pilot signals (corrupted by the channel), and the subscriber estimates the matrix frequency response of the M.sub.rx.times.M.sub.tx channel matrix H(k) across all subcarriers k using a-priori knowledge of the transmitted pilot signals. (Other channel estimation techniques are possible, even techniques that do not involve the use of pilot signals.) In block 508, the subscriber computes the M.sub.tx.times.M.sub.tx downlink spatial covariance matrix R.sub.HK on each of the plurality of subcarrier blocks (each block having K subcarriers, where one R.sub.HK is computed for each subcarrier block). In block 510, the subscriber computes the eigen decomposition of each of the downlink spatial covariance matrices for each subcarrier block to produce a set of N.sub.s transmit weight vectors (equivalent combining vector for receiving signals from the base station through the plurality of UE antennas) for each subcarrier block.  In block 512, the subscriber transmits the B.times.N.sub.s set of M.sub.tx.times.1 weight vectors (N.sub.s weight vectors for each of the B subcarrier blocks with M.sub.tx transmit antennas) (components of the combining vector respectively correspond to the plurality of UE antennas) back to the base station on a feedback channel. See paragraph 0061.); and
transmitting a known pilot sequence to the base station using the determined combining
vector (Referring to Figures 4 and 5, In block 514, the base station decodes and processes the feedback transmission (known pilot sequence), which yields the N.sub.s weight vectors (equivalent combining vector) for each subcarrier block that were conveyed to the base station by the subscriber.  For each frequency subcarrier block, the base simply applies the N.sub.s weight vectors for the subcarrier block to the all subcarriers within the subcarrier block (shown in flowchart block 516).  See paragraph 0061.)
	
Regarding claims 22, 29, and 36, D1 discloses receiving channel output symbols from respective UE antennas of the plurality of UE antennas in response to a transmission of channel input symbols by the base station (Referring to Figures 4 and 5, In block 512, the subscriber transmits the B.times.N.sub.s set of M.sub.tx.times.1 weight vectors (N.sub.s weight vectors for each of the B subcarrier blocks with M.sub.tx transmit antennas) back to the base station on a feedback channel (receiving channel output symbols from respective UE antennas in response to channel input symbols by the base station). See paragraph 0061.); and
recovering an estimate of a data signal by weighting the channel output symbols from the
respective UE antennas of the plurality of UE antennas with respectively corresponding
components of the combining vector (Referring to Figures 4 and 5, In block 514, the base station decodes and processes the feedback transmission, which yields the N.sub.s weight vectors for each subcarrier block that were conveyed to the base station by the subscriber. For each frequency subcarrier block, the base simply applies the N.sub.s weight vectors for the subcarrier block to the all subcarriers within the subcarrier block (shown in flowchart block 516).  In block 516, the base station transmits the N.sub.s data streams on each of the N subcarriers based on the computed transmit weight vectors (N.sub.s data streams per subcarrier across N subcarriers) (equivalent to recovering an estimate of a data signal by weighting the channel output symbols).  See paragraph 0061.)
	
Regarding claims 23, 30, and 37, D1 discloses wherein the combining vector is determined based on an estimate of the channel using the pilot signals from the base station (Referring to Figures 4 and 5, in block 506, the subscriber receives the pilot signals (corrupted by the channel), and the subscriber estimates the matrix frequency response of the M.sub.rx.times.M.sub.tx channel matrix H(k) across all subcarriers k using a-priori knowledge of the transmitted pilot signals.  See paragraph 0061.)
	
Regarding claims 24, 31, and 38, D1 discloses wherein the base station is configured to weight a data signal using a weighting vector in order to determine channel input symbols received by the UE device (Referring to Figures 4 and 5, in block 516, the base station transmits the N.sub.s data streams on each of the N subcarriers based on the computed transmit weight vectors (N.sub.s data streams per subcarrier across N subcarriers) (equivalent to weight a data signal using a weighting vector).  See paragraph 0061.  Note, the limitation “in order to . . .” is an intended-use limitation and is not given patentable weight as the claim limitation is not a positive recitation and merely a statement of some future use and the prior art teaches an equivalent system equally capable of producing such results.)
	
Regarding claims 25, 32, and 39, D1 discloses wherein the weighting vector is based on the known pilot sequence sent to the base station using the determined combining vector (Referring to Figures 4 and 5, in block 506, the subscriber receives the pilot signals (corrupted by the channel), and the subscriber estimates the matrix frequency response of the M.sub.rx.times.M.sub.tx channel matrix H(k) across all subcarriers k using a-priori knowledge of the transmitted pilot signals (known pilot sequence sent to the base station using the determined combining vector).  See paragraph 0061.)
	
Regarding claims 26, 33, and further regarding claim 39, D1 discloses wherein the weighting vector is further based on uplink transmissions from one or more additional UE devices (Referring to Figures 1, 4, and 5, multiple subscriber transmit in the uplink direction.)
	
Regarding claims 27, 34, and 40, D1 discloses wherein the combining vector is a selected right singular vector of a channel estimate, wherein selected right singular vector corresponds to a maximal singular value of the channel estimate (Referring to Figures 4 and 5, the M.sub.tx.times.N.sub.s transmit weight matrix V(k) can be chosen to be equal to the right singular matrix Z.sub.H(k) (a selected right singular vector of a channel estimate), and the receive weight matrix can then be chosen to equal to U.sub.H(k)S.sub.H.sup.-1(k), in which case the multi-stream receive combiner output vector Z(k) is given by Z(k)=S(k)+S.sub.H.sup.-1(k) U.sub.H(k)N(k).  See paragraph 0047.)

Response to Arguments
Applicant's arguments filed 31 March 2022 have been fully considered but they are not persuasive.
On page 7 of the remarks, regarding claims 21-40, the Applicant argues D1 Vook does not disclose transmitting a known pilot sequence to the base station using the determined combining vector.  The Examiner respectfully disagrees.  Vook discloses. referring to Figures 4 and 5, in block 514, the base station decodes and processes the feedback transmission (equivalent to the known pilot sequence), which yields the N.sub.s weight vectors (equivalent combining vector) for each subcarrier block that were conveyed to the base station by the subscriber.  For each frequency subcarrier block, the base simply applies the N.sub.s weight vectors for the subcarrier block to the all subcarriers within the subcarrier block (shown in flowchart block 516).  See paragraph 0061.  Therefore, the claim limitation is taught.  In addition, the limitation “for receiving . . .” is considered an intended-use limitation and is not given patentable weight.  The claim limitation is not a positive recitation but merely an intention of some future use.  The Examiner utilizes a broad literal reasonable interpretation of the claim and interprets the prior art as equivalent to the claimed combining vector, as discussed in the rejection, as the claim does not set forth any structural or functional limitations which would preclude the Examiner’s interpretation.  The claims are broad and can be interpreted in a number of different broad literal reasonable interpretations.  The Examiner suggests amending the claim to more explicitly recite the instant invention to overcome the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US 20050254477 A1) - beamforming method in a communication system having a transmitter for transmitting signals to users on a plurality of transmit antennas, and spatially identifying the users and a plurality of receivers for receiving the signals discriminately.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/            Primary Examiner, Art Unit 2462